Citation Nr: 1126882	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  03-04 298	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an ear disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hand disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for pseudofolliculitis, claimed as a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2003, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In a decision dated in August 2004, the Board remanded the Veteran's application to reopen his claims for service connection for a back disorder, an ear disorder, chest pain, a right hand disorder, and a skin disorder.  The Board also increased the Veteran's evaluation for his dysthymic disorder to 50 percent.  The Veteran then appealed the Board's decision denying a higher initial evaluation for a dysthymic disorder to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in June 2005, the Court vacated the Board's decision denying an initial evaluation in excess of 50 percent for dysthymic disorder and remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.

The Board remanded the case for further development in May 2006.  In October 2009, the Board remanded the claim for an increased rating for service-connected dysthymic disorder; reopened the claims for service connection for a back disorder and chest pain and remanded them for further development; and denied reopening of the claims for service connection for an ear disorder, a right hand disorder, and a skin disorder.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

In February 2011, the Veteran's representative moved the Board to vacate the portion of the October 2009 decision which denied reopening of the claims for entitlement to service connection for an ear disorder, a right hand disorder, and a skin disorder.  The Veteran's representative argued that the Board, without allowing the Veteran's representative the opportunity to present argument on the Veteran's behalf, denied the issues thus denying the Veteran due process of law.  In April 2011, the undersigned granted the motion to vacate as denial of due process was shown pursuant to 38 C.F.R. § 20.904.

Accordingly, the October 28, 2009 Board decision addressing the issues of whether new and material evidence has been submitted to reopen a claim for service connection for an ear disorder, a right hand disorder, and pseudofolliculitis, claimed as a skin disorder, is vacated.

	                        ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

